Court of Appeals
of the State of Georgia

                                           ATLANTA,____________________
                                                    January 13, 2020

The Court of Appeals hereby passes the following order:

A20D0226. ASHLEY KEITH et al. v. SUSAN JANE CALLAHAN.

      In 2014, the trial court awarded Susan Jane Callahan visitation rights to her
granddaughter, the minor child of Ashley and Michael Keith. In 2019, the Keiths
filed an action to revoke or amend Callahan’s grandparent visitation rights and sought
summary judgment.       The trial court denied their motion for summary judgment,
granted attorney’s fees to Callahan, and reserved the issue of the apportionment of
fees for a future hearing. The Keiths seek discretionary review of the trial court’s
denial of their motion for summary judgment seeking the revocation of Callahan’s
visitation rights and the award of fees.
      Under OCGA § 5-6-34 (a) (11), direct appeals are permitted from “[a]ll
judgments or orders in child custody cases awarding, refusing to change, or
modifying child custody or holding or declining to hold persons in contempt of such
child custody judgment or orders.” See Moore v. Moore-McKinney, 297 Ga. App.
703, 705 (1) (678 SE2d 152) (2009) (“a change in visitation amounts to a change in
custody in legal contemplation since visitation rights (sometimes called visitation
privileges) are a part of custody [Cits.]”). Thus, the order the Keiths seek to appeal
is directly appealable, and pursuant to OCGA § 5-6-34 (d), we can address other
orders in the case. See OCGA § 5-6-34 (d) (“Where an appeal is taken under any
provision of subsection (a), (b), or (c) of this Code section, all judgments, rulings, or
orders rendered in the case which are raised on appeal and which may affect the
proceedings below shall be reviewed and determined by the appellate court, without
regard to the appealability of the judgment, ruling, or order standing alone and
without regard to whether the judgment, ruling, or order appealed from was final or
was appealable by some other express provision of law contained in this Code
section.”).
          Under OCGA § 5-6-35 (j), this Court will grant a timely discretionary
application if the lower court’s order is subject to direct appeal. Accordingly, this
application is hereby GRANTED. The Keiths shall have ten days from the date of this
order to file a notice of appeal with the superior court, if they have not already done
so. The clerk of the superior court is DIRECTED to include a copy of this order in
the record transmitted to the Court of Appeals.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         01/13/2020
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.